Title: Thurdsday July 3rd. 1760.
From: Adams, John
To: 


       Read pretty diligently in the Spirit of Laws.—Hayden’s Consultation suggested the following Questions. Q. Is there any Method of compelling a Grantor to give a new Deed when the Deed he has executed before happens to be burned or lost?—Q. May an Agreement in Writing without seal, or by Parol only be given in Evidence against a Bond sealed and delivered? After Confession of the Forfeiture of the Penalty, any Special Agreement may be given in Evidence.
      